DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 contains the trademark/trade name LEDDAR.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the ranging detector unit and, accordingly, the identification/description is indefinite. Claims 3 and 4 are also rejected because of their dependency on claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 12-14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krossli (WO 2017/204660 cited by applicant).
Regarding claim 1, 5-6 and 19, Krossli teaches a system for external fish parasites monitoring in aquaculture, the system comprising:
a camera (7) suitable to be submerged in a sea pen suitable for containing fish, the camera being arranged for capturing images of the fish; 
an electronic image processing system configured for identifying external fish parasites on the fish by analyzing the captured images (pg. 9, ll. 22-30), characterized in that:
a ranging detector configured for detecting the presence of fish and measuring a distance from the detector to the fish is mounted adjacent to the camera (the camera with an autofocus function and an external distance measurement to the fish -pg. 4, ll. 28-32);
an electronic control system is arranged to control a focus of the camera on a basis of a measured distance and to trigger the camera when a fish has been detected within a predetermined distance range (pg. 6, ll. 30-32);
wherein the electronic image processing system comprises a fish detector configured to recognize a silhouette of the fish in the captured image (pg. 8, ll. 1-6), and an external fish parasite detector configured to detect external fish parasites in a specified region within the silhouette of the fish (pg. 9, ll. 22-30) [claims 5, 19].
wherein the electronic image processing system comprises at least one neural network constituting the fish detector and/or the external fish parasites detector (pg. 8, ll. 1-6) [claim 6].
Regarding claim 12, Krossli teaches a method for external parasites monitoring in aquaculture characterized by using the system according to claim 1.
Regarding claims 13-14, Krossli teaches a method for external fish parasites monitoring in aquaculture, comprising the steps of:
submerging the camera (7) in a sea pen (4) comprising fish;
capturing images of the fish with the camera;
identifying external fish parasites on the fish, by analyzing the captured images (pg. 9, ll. 22-30);
operating a range detector to continuously monitor a part of the sea pen for detecting the present of fish in that part of the sea pen and, when a fish has been detected, measuring a distance from the camera to the fish (pg. 4, ll. 28-32);
when a fish has been detected, calculating a focus setting of the camera on the basis of the measured distance (pg. 6, ll. 30-32);
trigger the camera (7) when the detected fish is within a predetermined distance range;
wherein an image processing system is used for detecting fish in an image captured by the camera and for detecting external fish parasites within a silhouette of the detected fish (pg. 9, ll. 22-30) [claim 14].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krossli in view of Liu (US Pub. No. 2018/0314136).
Regarding claims 2-3, Krossli teaches all the claimed limitations except for the ranging unit comprises: an LED emitted optics for emitting light; and receive optics adapted to receive reflected light and to measure a time of flight of the received light, wherein the emit optics is configured to emit light in the form of a fan spread over an extended angular range in the vertical direction and collimated in the horizontal direction [claim 3]. Liu teaches a ranging unit (30) comprises: an LED emitted optics (21) for emitting light; and receive optics (13) adapted to receive reflected light and to measure a time of flight of the received light, wherein the emit optics is configured to emit light in the form of a fan spread over an extended angular range in the vertical direction and collimated in the horizontal direction (implicit). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a ranging unit as taught in order to obtain an accurate ranging data.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krossli in view of Ulriksen (NO 332103 and its English Translation).
Regarding claim 11, Krossli teaches all the claimed limitations except for the electronic control system is configured to control the camera so as to capture a sequence of images in an extended time interval in which the ranging detector continuously detects the fish within the predetermined distance range. Ulriksen teaches a system for monitoring fish comprises an electronic control system is configured to control the camera so as to capture a sequence of images in an extended time interval in which the ranging detector continuously detects the fish within the predetermined distance range (pg. 4, para. 5). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step as taught in order to facilitate a continuous image capturing operation of the fish.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krossli in view of Braun (US Patent No. 5,142,299).
Regarding claim 16, Krossli teaches all the claimed limitations except for a target region bounded by a field of view of the camera and by said predetermined distance range is illuminated from above and below with light of different intensities and/or spectral compositions. Braun teaches a system for monitoring fish comprises target region bounded by a field of view of the camera and by said predetermined distance range is illuminated from above and below with light of different intensities and/or spectral compositions (the user can operate the underwater camera system in a vertical orientation so that the focus area is lit from above and the bottom side -col. 5, ll. 10-13). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lighting apparatus as taught within said system in order to obtain a proper illumination for image capturing of the fish.
Regarding claim 17, Krossli, as modified by Braun, teaches the invention as claimed in claim 16 above. Krossli further teaches a step of detecting the presence of external fish parasites at a given location on the fish including distinguishing whether said given location is in the top side region or bottom side region of the fish (e.g. location/position of parasites can be visually identify using images e.g. Fig. 3D-3E).
Allowable Subject Matter
Claims 7-10, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852